Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
 	Applicant’s amendments and remarks filed July 8, 2022 have been received and reviewed. Claims 1, 5-17, 21, 22, 25, 26, 30-42 and 44 are now pending in this application.
	Claims 1, 7, 16 and 17 are independent claims. Note that compounds, corresponding compositions, a method of use and a process of making that are of the same scope are considered to form a single inventive concept under PCT Rule 13.1, 37 CFR 1.475(d). Claims 7, 16 and 17 are not of the same scope as claim 1. Thus, the claims are not so linked as to form a single inventive concept. 
	Claims 7-17, 21, 22, 25, 26 and 30-40 are withdrawn from consideration as being drawn to non-elected subject matter.
	Claims 1, 5, 6, 41 and 44 are under consideration.
Copious amount of art was still found. 
	

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 41 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kossmehl et al. (Zeitschrift fuer Naturforschung, Teil B:  Anorganische Chemie, Organische Chemie (1985), 40B(9), 1199-213). The claims read on the compounds depicted below. See page and pages 1205-1212.
RN   100943-39-3  CAPLUS      
CN   Benzenamine, 4-butyl-N-[(5-methyl-2-thienyl)methylene]-  (CA INDEX NAME)
  

    PNG
    media_image1.png
    154
    421
    media_image1.png
    Greyscale

RN   100943-40-6  CAPLUS
CN   Benzenamine, 4-butyl-N-[(5-ethyl-2-thienyl)methylene]-  (CA INDEX NAME)

    PNG
    media_image2.png
    154
    444
    media_image2.png
    Greyscale

RN   100943-41-7  CAPLUS
CN   Benzenamine, 4-butyl-N-[(5-propyl-2-thienyl)methylene]-  (CA INDEX NAME)

    PNG
    media_image3.png
    154
    481
    media_image3.png
    Greyscale

RN   100943-42-8  CAPLUS
CN   Benzenamine, 4-butyl-N-[(5-butyl-2-thienyl)methylene]-  (CA INDEX NAME)

    PNG
    media_image4.png
    134
    513
    media_image4.png
    Greyscale

RN   100943-43-9  CAPLUS
CN   Benzenamine, 4-butyl-N-[(5-pentyl-2-thienyl)methylene]-  (CA INDEX NAME)

    PNG
    media_image5.png
    134
    545
    media_image5.png
    Greyscale

RN   100943-45-1  CAPLUS
CN   Benzenamine, 4-butyl-N-[(5-hexyl-2-thienyl)methylene]-  (CA INDEX NAME)

    PNG
    media_image6.png
    134
    578
    media_image6.png
    Greyscale

RN   100943-47-3  CAPLUS
CN   Benzenamine, 4-butyl-N-[(5-heptyl-2-thienyl)methylene]-  (CA INDEX NAME)

    PNG
    media_image7.png
    134
    610
    media_image7.png
    Greyscale

RN   100943-48-4  CAPLUS
CN   Benzenamine, 4-butyl-N-[(5-octyl-2-thienyl)methylene]-  (CA INDEX NAME)

    PNG
    media_image8.png
    134
    643
    media_image8.png
    Greyscale

RN   100943-49-5  CAPLUS
CN   Benzenamine, 4-butyl-N-[(5-methoxy-2-thienyl)methylene]-  (CA INDEX NAME)

    PNG
    media_image9.png
    154
    444
    media_image9.png
    Greyscale

RN   100943-50-8  CAPLUS
CN   Benzenamine, 4-butyl-N-[(5-ethoxy-2-thienyl)methylene]-  (CA INDEX NAME)

    PNG
    media_image10.png
    154
    481
    media_image10.png
    Greyscale

RN   100943-72-4  CAPLUS
CN   Benzenamine, N,N'-(2,5-thiophenediyldimethylidyne)bis[4-butyl- (9CI)  (CA
     INDEX NAME)

    PNG
    media_image11.png
    189
    675
    media_image11.png
    Greyscale
.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “RN 2218003-96, etc., DATABASE REGISTRY (STN)[ONLINE], 2018.4.24” provided by Applicants in the IDS filed 08/01/2022. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabeshima et al. (Chemistry of Materials (1997), 9(6), 1480-1487). The claim reads on the compounds depicted below. See Abstract.
RN   190789-07-2  CAPLUS      
CN   Benzenamine, 4-butyl-N-[(5-nitro-2-thienyl)methylene]-  (CA INDEX NAME)
  

    PNG
    media_image12.png
    154
    449
    media_image12.png
    Greyscale

RN   190789-13-0  CAPLUS
CN   Benzenamine, N-[(5-nitro-2-thienyl)methylene]-4-pentyl-  (CA INDEX NAME)

    PNG
    media_image13.png
    154
    481
    media_image13.png
    Greyscale

RN   190789-18-5  CAPLUS
CN   Benzenamine, 4-hexyl-N-[(5-nitro-2-thienyl)methylene]-  (CA INDEX NAME)

    PNG
    media_image14.png
    154
    514
    media_image14.png
    Greyscale

RN   190789-25-4  CAPLUS
CN   Benzenamine, 4-heptyl-N-[(5-nitro-2-thienyl)methylene]-  (CA INDEX NAME)

    PNG
    media_image15.png
    154
    546
    media_image15.png
    Greyscale

RN   190789-31-2  CAPLUS
CN   Benzenamine, N-[(5-nitro-2-thienyl)methylene]-4-octyl-  (CA INDEX NAME)

    PNG
    media_image16.png
    154
    579
    media_image16.png
    Greyscale

RN   190789-34-5  CAPLUS
CN   Benzenamine, 4-butoxy-N-[(5-nitro-2-thienyl)methylene]-  (CA INDEX NAME)

    PNG
    media_image17.png
    159
    481
    media_image17.png
    Greyscale

RN   190789-38-9  CAPLUS
CN   Benzenamine, N-[(5-bromo-2-thienyl)methylene]-4-pentyl-  (CA INDEX NAME)

    PNG
    media_image18.png
    154
    461
    media_image18.png
    Greyscale

RN   190789-42-5  CAPLUS
CN   Benzenamine, N-[(5-bromo-2-thienyl)methylene]-4-hexyl-  (CA INDEX NAME)

    PNG
    media_image19.png
    154
    494
    media_image19.png
    Greyscale

RN   190789-46-9  CAPLUS
CN   Benzenamine, N-[(5-bromo-2-thienyl)methylene]-4-heptyl-  (CA INDEX NAME)

    PNG
    media_image20.png
    154
    526
    media_image20.png
    Greyscale

RN   190789-50-5  CAPLUS
CN   Benzenamine, N-[(5-bromo-2-thienyl)methylene]-4-(pentyloxy)-  (CA INDEX
     NAME)

    PNG
    media_image21.png
    159
    494
    media_image21.png
    Greyscale

RN   190789-54-9  CAPLUS
CN   Benzenamine, N-[(5-bromo-2-thienyl)methylene]-4-(hexyloxy)-  (CA INDEX
     NAME)

    PNG
    media_image22.png
    159
    526
    media_image22.png
    Greyscale
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 16, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624